Citation Nr: 0909671	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for substance abuse due 
to a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1975.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In November 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disability, as well as entitlement to service 
connection for substance abuse due to a psychiatric 
disability.

The Board notes that the Veteran was afforded a VA 
examination regarding mental disorders in December 2006.  
However, the December 2006 VA examination was scheduled in 
response to the Veteran's claim for a non-service connected 
pension that was pending at that time.  As such, the VA 
examiner did not provide an opinion as to whether a causal 
nexus exists between any current psychiatric disability and 
the Veteran's military service.  There was no indication that 
the VA examiner reviewed the Veteran's medical history as 
contained in the claims folder, and no reference was made to 
any of the Veteran's psychiatric complaints or findings in 
service, to include the notation of "depression" in the 
physician's summary section of the November 1974 report of 
medical history, the Veteran's indications that he had 
experienced depression or excessive worry in the November 
1974 and April 1975 reports of medical history, and the 
October 1974 clinical record which notes the Veteran's 
complaint of nervousness, and increased worrying.  Although 
the Veteran noted some psychiatric complaints, including 
depression and anxiety, the December 2006 VA examiner made no 
diagnosis of any psychiatric disability.  Based on the 
foregoing, the Board finds that the Veteran should be 
afforded a new VA examination to determine whether a 
diagnosis of a current psychiatric disability exists, and, if 
so, whether there is any causal nexus between the Veteran's 
psychiatric disability and his military service.

With regard to the Veteran's claim of entitlement to service 
connection for substance abuse due to a psychiatric 
disability, the Board notes that service connection may not 
be granted for substance abuse as a primary diagnosis.  See 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008); see also VAOPGPREC 2-97 (January 16, 1997).  
However, where substance abuse results from a service-
connected disability, service connection is not barred by law 
as such substance abuse is not considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).  Therefore, the Veteran's 
claim of entitlement to service connection for substance 
abuse due to a psychiatric disability is inextricably 
intertwined with his claim for entitlement to service 
connection for a psychiatric disability and is remanded to 
the RO as well.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In addition, because the Veteran's claim for service 
connection for substance abuse is a claim for service 
connection on a secondary basis, he should be afforded notice 
as to the information and evidence required to establish a 
claim for secondary service connection.  38 U.S.C.A. § 
5103(a).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for substance abuse as due to a 
psychiatric disability, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2008), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent, apprising the 
Veteran of what the evidence must show to 
support a claim for secondary service 
connection.

2.  Schedule the Veteran for another VA 
psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities, if any.  Include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the Veteran's most recent address 
of record.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be performed.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
better) that any current psychiatric 
disability is etiologically related to any 
psychiatric complaints or findings in 
service.  If the examiner determines that 
there is a diagnosis of a current 
psychiatric disability, and that such 
disability is causally related to the 
Veteran's military service, then the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or better) that 
such psychiatric disability caused or 
aggravated the Veteran's substance abuse.  
The rationale for all opinions provided 
should be set forth.

2.  Thereafter, the RO shall readjudicate 
the appellant's claims.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

